Citation Nr: 1522465	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected anxiety disorder.

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of injury to the left great toe.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of three rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  First, a February 2009 rating decision continued a current 20 percent rating for the service-connected bilateral hearing loss disability.  Second, a May 2009 RO rating decision continued a current 10 percent evaluation for tinnitus and a current noncompensable (0 percent) rating for the great toe disability; the great toe disability was subsequently increased to 10 percent disabling by a rating decision in February 2012.  Finally, an October 2010 RO rating decision denied entitlement to TDIU but granted service connection for anxiety disorder and assigned an initial 10 percent evaluation effective from June 26, 2009; the RO subsequently issued a rating decision in August 2011 that increased the initial evaluation for anxiety disorder to 30 percent.

The issue of entitlement to an initial evaluation in excess of 30 percent for the service-connected anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the period under review the Veteran's service-connected hearing loss disability has been manifested by a Level I hearing loss in the right ear and a Level XI hearing loss in the left ear. 

2.  The veteran is shown to experience tinnitus, a disability which, under applicable legal authority, is already assigned a single 10 percent rating.  

3.  The Veteran's left great toe injury results in residuals that approximate a moderate disability of the entire foot.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an evaluation in excess of 20 percent for the hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, 4.86 Diagnostic Code 6100 (2014).

2.  The requirements to establish entitlement to an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 (2014).

3.  The requirements to establish entitlement to an evaluation in excess of 10 percent for residuals of injury to the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280, 5284 (2014). 
  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In regard to the issues on appeal, the Veteran was provided notice of the elements required to establish entitlement to increased ratings for bilateral hearing loss, tinnitus and left great toe by a letter in September 2008.  The Veteran has expressed no disagreement with the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been provided appropriate medical examinations in support of the disabilities for which he claims entitlement to an increased rating.  To the extent the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA), the Board finds that any records pertaining to such benefits are not relevant to the issues decided herein because there is sufficient evidence of record to evaluate the disabilities.  
   
The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal, but he declined such a hearing.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Evidence and Analysis

General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluation of Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from     either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R.    § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz and           70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Veteran submitted a claim for increased rating for hearing loss that was received in May 2008.  The RO issued a rating decision in October 2008 that proposed to reduce the evaluation for hearing loss to 10 percent, and the Veteran filed a Notice of Disagreement (NOD) in regard to the proposed reduction.

The February 2009 rating decision on appeal continued the currently-assigned rating for hearing loss, without reduction.

The Veteran had a VA audiological compensation and pension (C&P) evaluation in September 2008 in which he reported that hearing loss interfered with verbal communications; he was embarrassed to ask that words be repeated so that he could understand.  He also recounted occasional dizziness and otalgia, occurring once or twice per month.  On audiometric evaluation the Veteran's puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   20
   25
  65
 75
   46.25
LEFT
   80
   85
  N/R
  N/R
   93.75

Speech recognition scores were 100 percent in the right ear and 0 percent in the left ear.  The audiologist diagnosed normal-to-severe sensorineural hearing loss (SNHL) in the right ear and severe-to-profound SNHL in the left ear.

Application of the audiometric scores above to Table VI results in a Level I hearing loss in the right ear and a Level XI hearing loss in the left ear.  The Veteran has an exceptional pattern of hearing loss in the left ear, but as a Level XI hearing loss is the most severe degree of hearing loss the Veteran does not benefit from application of Table VIA versus Table VI.  Application of a Level I hearing loss to a Level XI hearing loss to Table VII results in a 10 percent rating.

The Veteran also had a VA clinical audiological assessment in September 2008 in which the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   20
   25
  70
 75
   47.5
LEFT
   80
   85
  N/R
  N/R
   93.75

Speech recognition scores were 92 percent in the right ear and 0 percent in the left ear.  The audiologist diagnosed severe SNHL above 3000 Hertz in the right ear and moderate-to-profound SNHL in the left ear.  Application of the audiometric scores above to Tables VI, VI, VIA and VII again results in Level I hearing loss in the right ear and a Level XI hearing loss in the left ear, with a consequent 10 percent rating.

The Veteran had an audiological evaluation at Grupo de Audiologica y Balance in December 2008.  The Veteran's puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   25
   40
  70
  75
   52.5
LEFT
   95
   N/R
  N/R
  N/R
   N/R

Speech recognition scores were 92 percent in the right ear and 0 percent in the left ear.  The audiologist diagnosed mild-to-severe sensory hearing loss in the right ear and severe-to-profound sensory hearing loss with poor recognition threshold in the left ear.  Application of the audiometric scores above to Tables VI, VI, VIA and VII again results in Level I hearing loss in the right ear and a Level XI hearing loss in the left ear, with a consequent 10 percent rating.

Dr. NAO submitted a letter in support of the Veteran's claim in June 2009, stating that the persons speaking to the Veteran continually had to repeat themselves; the Veteran also had to present his right ear to the speaker during conversation and had to resort to reading lips.  The Veteran had to speak loudly during conversations in order to hear his own words; he also heard echoes during conversations that made it more difficult for him to understand.  When the Veteran listened to television or the radio the volume had to be very high.  The Veteran's word discrimination was very poor and caused inability to perform sound localization, especially in a noisy environment; he normally responded with answers that had nothing to do with the conversation and his own pronunciation and language had been altered.  The Veteran's hearing disability was also causing emotional impairment in the form of frustration, nervousness, irritability and bad humor.

In October 2009 the Veteran's spouse submitted a letter to VA essentially endorsing the observations made by Dr. NAO from her personal observation.

The Veteran was scheduled for a VA audiological C&P evaluation in July 2010 but he failed to report for examination.

The Veteran's most recent VA C&P audiological evaluation was performed in April 2011.  The Veteran's chief complaint was significant difficulty understanding conversational speech, mainly in the left ear.  The Veteran's puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   25
   30
  68
  75
   49.5
LEFT
  95
   110
  N/R
  N/R
   102.5

Speech recognition scores were 96 percent in the right ear and 0 percent in the left ear.  The audiologist noted that speech audiometry showed speech reception thresholds in the right ear that were normal for communications purposes but the left ear was profoundly difficult for communications purposes.  The audiologist diagnosed mild-to-severe SNHL in the right ear and profound mixed hearing loss across the frequencies in the left ear.  The audiologist stated that the Veteran's hearing loss would pose significant impairment in occupational activities due to decreased concentration, poor social interactions and difficulty following instructions, but no effects on usual ADLs.

Application of the audiometric scores above to Tables VI, VI, VIA and VII again results in Level I hearing loss in the right ear and a Level XI hearing loss in the left ear, with a consequent 10 percent rating.

Review of the evidence above shows that throughout the period under review the Veteran has consistently tested a Level I hearing loss in the right ear and a Level XI hearing loss in the left ear.  As the resultant schedular disability is 10 percent, the Board simply finds that the criteria for a rating higher than 20 percent are not met.

The Veteran has offered lay evidence to show severity of symptoms.  However, the determination as to the level of hearing loss requires specialized testing and training.  The VA examinations conducted in September 2008 and April 2011 addressed the Veteran's functional complaints, to include situations in which he experiences difficulty hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, the VA audiological evaluations are consistent with the private evaluation performed by Grupo de Audiologica y Balance in December 2008.  Thus, the Board finds the results of audiometric testing to be significantly more probative as to the level of his hearing loss disability.  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the audiological examinations and in various statements, the Veteran has reported in detail how his hearing loss impacts his functioning.  The Veteran, however, has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Evaluation of Tinnitus

The Veteran submitted a claim for increased rating for tinnitus that was received in May 2008.  The RO issued a rating decision in October 2008 that continued the current 10 percent rating for tinnitus; the Veteran did not appeal.  

The Veteran submitted a new claim for increased rating that was received in April 2009.

Tinnitus is evaluated under the provisions of 38 C.F.R. § 4.87, DC 6260.  Under this DC, a rating of 10 percent is awarded for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  In 2006 the United States Court of Appeals for the Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  

The Veteran's current 10 percent rating is the maximum schedular rating available.  Accordingly, a claim for higher schedular rating must be denied.

Because the Veteran is receiving the maximum schedular evaluation the Board has carefully considered whether referral for extraschedular consideration is warranted.  The Veteran has not described any unusual or exceptional features associated with his disability or described how his disability impacts him in an unusual or exceptional manner.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Evaluation of Left Great Toe Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran is shown to have degenerative arthritis in all toes of the left foot, including the service-connected great toe.  Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides, in pertinent part, that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The rating schedule does not provide for rating based on limitation of motion of one or more toes.  Instead, the Veteran's disability has been rated under the provisions of 38 C.F.R. § 4.71a, DC 5284 (foot injuries, other).  The rating criteria are as follows.  A rating of 10 percent is assigned for moderate disability; a rating of 20 percent is assigned for moderately severe disability; and, a rating of 30 percent is assigned for severe disability of the foot.  A Note to the DC states that actual loss of use of the foot is rated at 40 percent.

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68 (2014).  Amputation of the great toe is rated under DC 5171, as follows.  A rating of 10 percent is assigned for amputation of the great toe without metatarsal involvement; a rating of 30 percent is assigned for amputation of the great toe with metatarsal involvement.

The Veteran is service-connected for residuals of an injury that he suffered in February 1966 when he accidentally dropped a 155mm artillery shell on his foot; examination disclosed a contusion and hematoma, and the nail was eventually removed.  There is no indication as to whether the toe was fractured in the accident.  Service connection was granted by a rating decision in March 1968, and a noncompensable (0 percent) rating was assigned.

The Veteran submitted a claim for increased rating for great toe disability that was received in May 2008.  He was scheduled for a VA C&P examination in September 2008 but he failed to report for examination; the RO thereupon issued a rating decision in October 2008 that continued the current noncompensable rating; the Veteran did not appeal.  

The Veteran submitted a new claim for increased rating that was received in April 2009.  As noted in the Introduction, the May 2009 rating decision on appeal denied a compensable rating, but during the course of the appeal the RO issued a rating decision in February 2012 that increased the rating to 10 percent.

The Veteran had a VA C&P examination of the feet in April 2009 in which he complained of absence of the left great toenail and a stabbing sensation.  The Veteran reported being unable to walk more than a few yards but there was no impairment of prolonged standing.  The Veteran denied swelling, heat, redness, stiffness, fatigability or lack of endurance.  Examination showed tenderness to palpation at the left great toe metatarsophalangeal joint but there was no evidence of painful motion, swelling, instability, weakness or abnormal weight-bearing.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The examiner noted partial absence of the left great toenail with fungus on the remaining nail.  The Veteran had a normal gait cycle and pain-free range of motion (ROM); repetitive motion testing caused no increased loss of function due to pain, fatigue, incoordination or lack of endurance.  Because the Veteran was not employed the examiner did not record occupational limitations associated with the disability.  Impairment of activities of daily living (ADLs) was as follows: prevents sports and exercise; mild impairment of chores and traveling; and, no impairment of shopping, recreation, feeding, bathing, dressing, toileting, grooming or driving.

The Veteran presented to the VA primary care clinic (PCC) in March 2010 complaining of leg pain when walking.  The clinical impression was leg pain in patient with claudication.

The Veteran's most recent VA C&P examination of the feet was performed in April 2011.  The Veteran complained that while standing or walking the great toe caused pain, swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  The Veteran endorsed weekly flare-ups lasting less than one day, precipitated by standing more than 20 minutes.  The Veteran stated he could stand for 15-30 minutes but could not walk more than a few yards; he endorsed using corrective shoes with a high box toe, with only fair relief.  Physical examination showed objective evidence of tenderness, painful motion and swelling at the tarsometatarsal joint and also nail growth deformity, but instability, weakness or abnormal weight-bearing was not shown.  The Veteran was observed to walk with an antalgic gait using a short stance on his left foot and tending to put weight at the lateral aspect of the foot, as evident by the wear pattern in his shoe.  X-ray showed degenerative changes in the interphalangeal joints of all toes, most prominently in the third and fourth toes; this was characterized as a minor abnormality.  The examiner diagnosed left great toe trauma with nail growth deformity and hallux valgus.  The primary problem associated with this diagnosis was left foot pain.  The examiner stated that the disability would cause significant occupational impairment due to pain, decreased mobility and decreased strength, but no impairment of ADLs.   

On review of the evidence above the Board finds the Veteran's left great toe disability presents a moderate, rather than moderately severe, level of disability.  The Veteran's primary impairment is due to pain, which is shown by objective observation but is appropriately compensated at 10 percent.  There is no objective evidence of instability, weakness or abnormal weight-bearing.  

The Board acknowledges that the Veteran was shown in the April 2011 VA examination to walk with an antalgic gait and to use a corrective shoe.  However, the Veteran is also shown to have degenerative arthritis in all toes, most prominently in the third and fourth toes, whereas only the great toe is service-connected.  Thus, the evidence does not suggest that the Veteran's great toe disability, alone, causes moderately severe or severe level of impairment of the left foot as a whole.  Further, assignment of a rating higher than 10 percent for the great toe disability would be inconsistent with the "amputation rule" since under DC 5171 a rating of 10 percent is assigned for amputation of the great toe without metatarsal involvement.  The evidence does not suggest that the Veteran's level of disability approximates amputation of the great toe without or with metatarsal involvement.     
   
The VA examiner in April 2011 noted that the Veteran's great toe disability had resulted in hallux valgus; the Board has accordingly considered whether the Veteran would benefit from being alternatively under DC 5280 (hallux valgus, unilateral).  However, this DC assigns a 10 percent rating for severe hallux valgus even if equivalent to amputation of the great toe, so alternative rating under this DC would not benefit the Veteran. 

The Veteran's competent and credible belief that his disability is worse than the assigned rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Thus, the Board finds that the currently assigned rating is appropriate.  Also, the Board finds that the record does not show entitlement arose or that it is factually ascertainable that the increase to 10 percent is warranted earlier than the assigned April 1, 2009 effective date. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional   loss for musculoskeletal disabilities, the Board concludes that the schedular     rating criteria reasonably describe the Veteran's left great toe disability picture as described in his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's left great toe disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Benefit-of-the-Doubt Doctrine

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, when the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher rating and for TDIU, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An evaluation in excess of 20 percent for hearing loss disability is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 10 percent for residuals of injury to the left great toe is denied.


REMAND

Evaluation of Anxiety Disorder

The Veteran last underwent a VA C&P mental disorders examination in September 2010 for the purpose of reconciling the Veteran's diagnosis, characterized as PTSD in clinical records dated in 2006 but as anxiety disorder NOS in the recent C&P examination.  The examiner stated the Veteran did not meet the diagnostic criteria for PTSD and continued the diagnosis of anxiety disorder NOS by history.  The examiner assigned a current GAF of 80 and stated the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Thereafter, the record shows the Veteran underwent a VA psychiatric consult in February 2011 due to reported chronic symptoms of depression including episodes of sadness, loss of energy, decreased motivation in daily chores/tasks, social withdrawal and isolation.  The psychiatrist diagnosed depressive disorder NOS and anxiety disorder NOS by history, rule out PTSD.  The psychiatrist assigned a current GAF of 55 and indicated a treatment plan including adjusting the Veteran's medications and referral for social worker follow-up.  In light of the foregoing, the Board finds that the Veteran should undergo another VA C&P mental disorders examination to ensure there is sufficient evidence of record to fairly evaluate the disability for the entire appeal period.  

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The Veteran in this case is service-connected for the following disabilities: anxiety disorder NOS, rated at 30 percent; bilateral hearing loss, rated at 20 percent; tinnitus, rated at 10 percent; and, residuals of injury to the left great toe, rated at 10 percent.  The Veteran's combined rating for service-connected disabilities is 60 percent.  He accordingly does not meet the schedular threshold for a TDIU.
However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran's present claim for TDIU was received in June 2009.  In support of his claim, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) in October 2009 in which he stated he had last been gainfully employed in December 2000, and that all his service-connected disabilities rendered him unemployable.  The Veteran stated he had completed four years of high school and had completed vocational training in air conditioning maintenance; he worked in that field from 1970 to 2000.

The evidence of record pertaining to the Veteran's employment history includes a March 2006 VA psychiatric examination in which the Veteran reported that his usual occupation was refrigeration and air conditioning technician in a government agency, from which he had voluntarily retired three years earlier (i.e., approximately 2003) due to eligibility upon completion of the required years of service.

The Veteran testified before the RO's Decision Review Officer (DRO) in December 2007 in support of his claim for service connection for posttraumatic stress disorder (PTSD).  In regard to employment, the Veteran stated he had worked in a bunker-like "engine room" for eighteen years; he generally related workplace problems associated with personal relationship issues and sleepiness due to prescription medications and abuse of recreational drugs, but he did not relate why he ceased working.  

The Veteran had a VA psychiatric examination in April 2008 in which he reported having retired approximately five years earlier (i.e., approximately 2003).  He stated that the reason he retired was that at work he did not follow orders but rather did things his own way, correctly.

The Veteran had a VA examination of the feet in April 2009 in which he reported a work history of air refrigeration technician, from which he had retired four years earlier (i.e., approximately 2005) because he was eligible to do so by age or duration of work.

The Veteran had VA mental disorders C&P examinations in October 2009 and September 2010 in which he described having retired from his job in 2002 or 2003 due to eligibility by age or duration of work.  However, in a VA C&P examination of the feet in April 2011 he described having retired in 2004 due to unspecified medical problems. 

A Social Security Administration (SSA) inquiry in January 2010 revealed that the Veteran was currently drawing SSA benefits, although no disability was shown.  The Veteran confirmed in a February 2010 Statement in Support of Claim that his SSA benefits were due to age.  However, the Veteran thereafter submitted a Statement in Support of Claim in September 2011 asserting that he disagreed with denial of TDIU because he was receiving SSA benefits due to his service-connected disabilities.

In light of the foregoing, the Board finds that any relevant records from the SSA should be requested.  Also, the Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining whether his service connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from May 2011 to the present.

2.  Request from SSA all relevant administrative and medical records considered in the determination on any  claim for SSA disability benefits filed by the Veteran. 

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected anxiety disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  
 
4.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service connected disabilities on his employability.  The file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the file has been reviewed.  

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


